DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-8, 10-15, and 17-20 are pending and examined below. This action is in response to the claims filed 1/28/22.

Response to Amendment
Regarding applicant’s summary of the Examiner Interview of 1/10/22, discussions were had as to how to overcome the various rejections of the Non-Final Rejection of 11/29/21, however other than the 35 U.S.C. § 112(f) interpretations, no agreement was reached as to how to overcome the 35 U.S.C. § 101 or 35 U.S.C. § 102 rejections. Further interview may be necessary to clarify intended invention and overcome the further rejections of below.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(f) filed on 1/28/22, regarding 35 U.S.C. § 112(f) interpretations are persuasive in view of amendments of 1/28/22.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 1/28/22, regarding 35 U.S.C. § 101 have been fully considered and are not found persuasive.  
As stated previously and reiterated below, the different aspects of the invention as gathering and processing data.  The creation of autonomous vehicle controls without physically implementing the controls does not sufficiently provide a practical application of the abstract idea.  Amending to include a physical control functionality utilizing the controls thus deduced 

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 1/28/22, regarding 35 U.S.C. § 102 have been fully considered and are not found persuasive.  
Regarding applicant’s assertion that Shashua is completely unrelated to the object and disclosure of the present disclosure given the lacking of software required to perform the claimed steps, as currently claimed, both inventions and disclosures are directed towards autonomous vehicle navigation systems and the ability to change/verify/adjust the controls based on different inputs. Shashua ¶450 and Fig. 14 discloses software components for processing autonomous vehicle road navigations models and communicating with autonomous vehicles.  Further clarification on differentiating software features or functions may overcome the art however as currently claimed, all elements are disclosed within the features and functions of Shashua.
Applicant further asserts on page 13-14 (1-5) that Shashua does not disclose the following features, then proceeds to recite the entire claim as amended without discussing actual discrepancies, and therefor the claim is rejected as written below.
Regarding applicant’s assertions page 14 regarding the similar argument as above that Shashua teaches a navigation system and not an adaptive skeleton construct interface and is therefore not related to the technical problem and solution described in the present disclosure, the present disclosure does not sufficiently provide any distinguishing features other than simply stating different models and constructs that are designed to perform a processing 

Therefore, previous rejections are maintained and newly amended material is addressed below in view of Shashua et al. (US 2017/0010618).

Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels, “1. In bracket 1, insert the reason for the objection, for example the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels” [MPEP 608.02(b) examiner note]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
The claim element “the reconcile of the path” in claims 1 and 8 does not follow proper English grammar, the “reconciliation of the path” or other correction may clarify. Dependent claims are likewise objected to.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Under step 2A – prong 1, the claim language, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Simply configuring processors, receiving data, reconciling data, reconstructing controls and generating constructs does not provide sufficiently more detail to overcome the rejection. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Under step 2A – prong 2, the claim language does not apply the functions to a practical application, and therefore does not include additional elements to overcome the judicial exception. Adding additional claim elements to physically control a part of the vehicle utilizing the generated control instructions will overcome this rejection. 
With respect to step 2B, as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The claim is ineligible.



Dependent claims do not add any additional elements to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shashua et al. (US 2017/0010618).

Regarding claim 1, Shashua discloses a system for adaptive navigation including a system for motion control for an autonomous vehicle by implementing an adaptive skeleton construct interface with different models, comprising (Abstract): 
an autonomous mode override controller configured to initiate a path reconciliation and diagnostic mode to switch a set of controls based on at least a first model and a second model (¶443 – autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively); wherein 
the autonomous mode controller is configured to switch to the first model that comprises: a lateral controller to implement selective lateral controls using an adaptive path reconstruction module to select constructs for a lateral control of the autonomous vehicle from a set of a plurality of constructs which at least comprise: a low speed construct, a high speed construct and a low and high path deviation (¶260, ¶312-316, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds, low speeds, specific lanes and even highway on/off ramps corresponding to the recited a low speed construct, a high speed construct and a low and high path deviation); wherein 
the autonomous mode controller is configured to switch to the second model that comprises: a longitudinal controller to implement selective longitudinal controls using the adaptive path reconstruction module to select constructs for a longitudinal control of the autonomous vehicle from the set of a plurality of constructs which at least comprise: a speed control construct, and a range control construct (¶260, ¶307-316, and ¶383 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas ; wherein
the autonomous mode controller comprises a path reconciling module reconcile a path based on vehicle data by a validation operation of the path for implementing one or more of the lateral or longitudinal controls without the autonomous mode controller having to perform an additional action to re-create another lateral control or longitudinal control to enable the reconcile of the path by the validation operation, by selecting one or more from an already created set of lateral or longitudinal controls for use in the validation operation based on the vehicle data: lane, trajectory, and position vehicle data (¶410-411 and ¶443 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data and autonomous navigation system may validate and/or correct the current traveling course of the vehicle utilizing predetermined trajectories corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle without having to recreate controls based on a first and second model where the first and second models are lateral and longitudinal controls respectively); 
wherein 
the path reconciling module is configured to enable the reconcile of the path with a selected already created set of lateral or longitudinal controls, by using one or more vehicle interfaces for receiving controls from the one or more already created set of lateral or longitudinal controls (¶43, ¶410-411, and ¶443 -  autonomous vehicles are traveling along roads corresponding to the recited vehicle receiving controls where trajectories are transmitted over wireless communication interfaces corresponding to the recited one or more vehicle interfaces and autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively); and
wherein the path reconciling module is configured to enable the reconcile of the path with the selected already created set of lateral or longitudinal controls by using one or more sets of the plurality of constructs based on a usage context in the lateral or longitudinal controls and wherein the path reconciling module provides reconstruction of lateral or longitudinal controls to vehicle interfaces from a path planner controller that reduces memory space required for one or more usage contexts, and when switching between different variants of lateral or longitudinal controls (¶410-411 and ¶443 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data and autonomous navigation system may validate and/or correct the current traveling course of the vehicle utilizing predetermined trajectories corresponding to the recited reconciliation and diagnostic mode of an autonomous vehicle without having to recreate controls based on a first and .

Regarding claims 3, 8, and 15, Shashua further discloses a method for implementing lateral and longitudinal controls by using an adaptive construct with model for an autonomous vehicle, the method comprising (Abstract): 
configuring an external processor for generating vehicle data comprising: at least trajectory and road data for initiating a path reconciliation and diagnostic override mode of the autonomous vehicle by configuring, via an adaptive path reconstruction module, a set of controls based on at least a first model of a lateral control and a second model of longitudinal control, wherein the adaptive path reconstruction module is configured (¶410-411 and ¶443 – server corresponding to the recited external processor where sparse map including trajectory and road data and the updating of that data corresponding to the recited diagnostic override and autonomous navigation system may validate and/or correct the current traveling course of the vehicle corresponding to the recited adaptive path reconstruction vehicle based on a first and second model where the first and second models are lateral and longitudinal controls respectively); 
to receive the vehicle data to implement a first model of a lateral control by selecting one or more constructs for lateral control from a set of a plurality of lateral constructs which comprise: a low speed construct, a high speed construct and a low and high path deviation construct (¶49, ¶260, ¶411, and ¶751 – processor retrieving information from vehicle memory and wirelessly from a database corresponding to the recited adaptive path reconstruction processor, “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds and low speeds corresponding to the recited a low speed construct, a high speed construct and specific lanes and even highway on/off ramps corresponding to the recited low and high path deviations); 
to receive the vehicle data to implement a second model of a longitudinal control by selecting one or more constructs for longitudinal control from a set of a plurality of longitudinal constructs which comprise: a speed control construct, and a range control constructs (¶49, ¶260 and ¶307-312 - processor retrieving information from vehicle memory and wirelessly from a database corresponding to the recited adaptive path reconstruction processor, “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs); and 
reconcile outputs from both an internal path generating module and an external path generating module by configuring a path by a selective use of one or more sets of already created sets of the plurality of lateral and longitudinal constructs of the first model for the lateral control, and the second model for longitudinal control without having to perform an additional operation of recreating either another lateral control model or longitudinal control model to enable the reconcile of the path based on the vehicle data by validation for the reconciled path (¶410-411 – trajectory based on the already generated sparse map corresponding to the recited already created data set where ¶968 discloses the utilization of internal systems (camera, sensors, processor, etc.) to recognize a road condition that warrants a navigational response different from one expected to update the sparse map trajectory model and ¶443 discloses the utilization of predetermined trajectories included in sparse map 800 to validate and/or correct the current traveling course of vehicle corresponding to the recited selective use of one or more already created sets of controls that are enabled based on validation of the path),
reconcile the path by the selective use of the already created set of lateral or longitudinal controls by using one or more sets of the plurality of constructs based on a vehicle usage context in the lateral or longitudinal controls for the lateral and longitudinal control of the autonomous vehicle; and reconstruct a set of lateral or longitudinal control for a vehicle interface for a path planner controller while reducing memory space required to apply one or more usage contexts, and when switching between different variants of the set of lateral or longitudinal control (¶410-411 and ¶443 - already generated sparse map corresponding to the recited already created data set including trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions including specific lanes and data captured by a camera onboard the autonomous vehicle corresponding to the recited lane, trajectory, and position vehicle data and autonomous .

Regarding claims 4, 11, and 18, Shashua further discloses implementing the first and second models with library references that enable re-usability and portability (¶43 - predetermined road model trajectory may be retrieved from a database corresponding to the recited library for reusability and can be accessed over a wireless communications interface corresponding to the recited portability).

Regarding claims 5, 12, and 19, Shashua further discloses the constructs have adaptable interfaces for different usage contexts derived from the autonomous driving domain analysis (¶43 and ¶410 – server may update already generated sparse maps corresponding to the recited adaptable constructs based on different environmental conditions, such as day and night, snow, rain, fog, etc corresponding to the recited different usage contexts in the driving domain, wireless communications interfaces corresponding to the recited adaptable interfaces .

Regarding claims 6, 13, and 20, Shashua further discloses the speed and range control constructs comprise: different control designs implemented for different usages (¶260, ¶307-312, and ¶410-411 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where braking and accelerating corresponding to the recited longitudinal controls where areas within multiple ranges of the vehicle are utilized to control throttling and speed corresponding to the recited speed and range constructs include building specific trajectories utilizing different speed and range controls based on environmental conditions corresponding to the recited implemented for different usages).

Regarding claims 7 and 14, Shashua further discloses the adaptive path reconstruction module is configured to switch between different models of the first and second model to implement one or more different controls/functions to reduce memory and throughput while achieving better control performance (¶410-411 – updating sparse map corresponding to the recited switching from external model to internal model utilizing mainly already generated map trajectories corresponding to the recited models to reduce memory and throughput where ¶968 discloses the utilization of internal systems (camera, sensors, processor, etc.) to recognize .

Regarding claims 10 and 17, Shashua further discloses the vehicle usage context comprises: low speed, high speed, and high/low path deviation maneuvers (¶260, ¶411, and ¶751 - “navigational change” refers to a change in one or more of steering, braking, or acceleration of the vehicle where steering corresponding to the recited lateral controls including at high speeds and low speeds corresponding to the recited a low speed construct, a high speed construct and specific lanes and even highway on/off ramps corresponding to the recited low and high path deviation maneuvers).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665